DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 05/09/2022 (“05-09-22 OA”), the Applicant amended independent claims 1, 15 and 23 and cancelled claims 2, 18 and 24 in a reply filed on 07/28/2022.
Claims 19-22 are withdrawn.
Currently, claims 1, 3-17, 23 and 25-29 are pending.
Response to Arguments
Applicant’s amendments to independent claims 1, 15 and 23 have overcome the prior-art rejections as set forth under line item numbers 1-4 in the 05-09-22 OA.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 06/15/2022. The IDS has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Robert Shawn Pyles (Reg. No. 57,495) on 08/30/2022.
The application has been amended as follows:
Claims 19-22 have been cancelled.
Claims 19-22. (Cancelled)
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-17, 23 and 25-29 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 2 as set forth under line item number 5 in the 05-09-22 OA.
Claims 3-14 are allowed, because they depend from the allowed claim 1.
Independent claim 15 is allowed, because claim 15 has been amended to include previously-indicated allowable subject matter of claim 18 as set forth under line item number 5 in the 05-09-22 OA.
Claims 16-17 are allowed, because they depend from the allowed claim 15.
Independent claim 23 is allowed, because claim 23 has been amended to include previously-indicated allowable subject matter of claim 24 as set forth under line item number 5 in the 05-09-22 OA.
Claims 25-29 are allowed, because they depend from the allowed claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                          

/JAY C CHANG/Primary Examiner, Art Unit 2895